         Case 6:21-cv-00299-ADA Document 475 Filed 04/09/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 VLSI TECHNOLOGY LLC,

                       Plaintiff,

        v.                                     No.6:21-cv-299-ADA

 INTEL CORPORATION,

                       Defendant.



         ORDER DENYING DEFENDANT INTEL CORPORATION’S MOTION
        TO TRANSFER TO AUSTIN OR ALTERNATIVELY CONTINUE TRIAL


       On this day came on to be considered the Opposed Motion to Transfer to Austin or

Alternatively Continue Trial filed by Defendant Intel Corporation in the above referenced action

and the Court having now reviewed said motion and the opposition thereto filed by Plaintiff VLSI

Technology LLC, finds that said motion should not be granted. It is, therefore,

       ORDERED that Defendant Intel Corporation’s Opposed Motion to Transfer to Austin or

Alternatively Continue Trial is hereby DENIED.


                     9th day of April 2021.
       SIGNED this ______



                                                    ________________________________
                                                    ALAN D. ALBRIGHT
                                                    UNITED STATES DISTRICT JUDGE
